Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/30/2020 has been entered. 

Claim Objections
As per claim 1 in ll. 15 delete “and”.

As per claim 11 in ll. 14 delete “and”.

35 USC § 112(f) – Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a visual modeling environment for…”, “a configuration module for…”, and “a server runtime environment for…” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, in ll. 1 it is not clear what “seamlessly” means because it is a subjective and relative term. Ll. 2 recites “common layer” and ll. 4 recites “common visual modeler” and it is unclear what the relationship is between the two and what makes the layer “common” and the visual modeler “common”. Are they common because they share something in common or are they common because they are widely known and used in the field? Ll. 5 recites “building at least one application” while ll. 7 recites “creating the at least one application” and it is not clearly understood what the difference is between the two recited phrases. Furthermore ll. 12-13 recites “creating at least one artifact” and it is not clear what the difference is between creating at least one artifact and creating at least one application. Ll. 8-9 recites “at least one enterprise software product” yet ll. 1-2 recites “multiple products” and it is unclear what the relationship is between the two phrases. Ll. 8 recites “at least one feature” and ll. 9-10 recites “at least one component” 

As per claim 11, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donis et al. (US 2014/0075407) (hereinafter Donis) in view of Natari (US 2019/0243742) (as previously cited) in view of Chen et al. (US 2017/0118284) (hereinafter Chen).

As per claim 1, Donis teaches the invention substantially as claimed including a system for seamlessly integrating multiple products as a common layer, the system comprising: 
	an application server (fig. 2, block 14B); and 
	a common visual modeler comprising: 
		the at least one component comprising at least one user interface-based (UI-based) modeling tool for creating at least one artifact ([0024] and [0026]);
			the server runtime environment comprising at least one runtime engine for the at least one artifact created by the modeler ([0031]).

Donis does not explicitly teach:
		a visual modeling environment for building at least one application by an end user, the visual modeling environment comprising: 
			a modeler for creating the at least one application, the at least one application including at least one feature of at least one enterprise software product, wherein the modeler comprises at least one component from the at least one enterprise software product,
			custom components plugged-in in place of the at least one artifact; and 
			a configuration module for managing settings of the at least one component; and 
	a server runtime environment for executing the at least one application.

However, Natari teaches:
		a visual modeling environment for building at least one application by an end user ([0039]), the visual modeling environment comprising: 

			a configuration module for managing settings of the at least one component ([0049]); and 
	a server runtime environment for executing the at least one application ([0041]).

Natari and Donis are both concerned with computer software development. Donis teaches generating application model build artifacts based on an application model while Natari teaches a smart tool for enterprise-wide software integration and deployment. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donis in view of Natari because it would improve development efficiency while allowing developers to focus on tasks other than writing documentation.

Donis and Natari do not explicitly teach custom components plugged-in in place of the at least one artifact.

However, Chen teaches custom components plugged-in in place of the at least one artifact ([0031] and [0037]).

Chen and Donis are both concerned with computer software development. Donis teaches generating application model build artifacts based on an application model while Chen teaches developing customized plug-ins. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donis and Natari in view of Chen because it would improve development efficiency while allowing developers to focus on tasks other than writing documentation.

As per claim 2, Donis further teaches, wherein the UI-based modeling tool is one or more of the following: a process modeler, a UI modeler, a rule modeler, a policy modeler, and a custom modeler ([0042]).

As per claim 3, Donis further teaches wherein the modeler comprises a plurality of components from a plurality of enterprise software products (fig. 1, blocks 13, 13A, and 14)).

As per claim 4, Donis further teaches wherein the plurality of enterprise software products are created by a single product vendor or different product vendors (fig. 1, block 1).

As per claim 5, Donis further teaches wherein the end user is one or more of the following: an information technology (IT) developer, a citizen developer, and a business analyst (fig. 1, blocks 5A-N).

As per claim 6, Donis further teaches wherein customizations can be added to the at least one component during an implementation phase or a development phase ([0045]).

As per claim 7, Donis further teaches wherein the server runtime environment further comprises a plurality of points of engagement for which the at least one application is deployed ([0056]).

As per claim 8, Donis further teaches wherein the plurality of points of engagement is two or more of the following: a desktop computer, a laptop, a mobile phone, a tablet, and a kiosk ([0056]).

As per claim 9, Donis further teaches wherein the at least one runtime engine is one or more of the following: a process engine, a UI engine, a rule engine, and a policy engine ([0042]).

As per claim 10, Donis further teaches wherein the at least one component further comprises one or more of the following: a custom artifact, a resource editor, and a code editor ([0019] and [0073]).

As per claim 11, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 14, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 10 and is therefore rejected using the same rationale. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 16, 2021